Case: 19-60076      Document: 00515199880         Page: 1    Date Filed: 11/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60076                        November 14, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILBERT CONCHO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 4:06-CR-17-3


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Wilbert Concho appeals the 36-month prison sentence imposed by the
district court following revocation of his fifth term of supervised release.
Concho contends that the above-guidelines sentence was procedurally
unreasonable, because the district court did not adequately explain the
sentence, and substantively unreasonable, because the district court erred in
balancing the relevant sentencing factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 19-60076   Document: 00515199880   Page: 2   Date Filed: 11/14/2019


                                 No. 19-60076

        We review a sentence imposed on revocation of supervised release in a
two-step process, first ensuring that the district court committed no significant
procedural error, such as failing to adequately explain the chosen sentence,
including failing to explain a deviation from the guidelines range. United
States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). If we conclude that there
was no procedural error, we then determine whether the sentence was
substantively unreasonable, under an abuse of discretion standard. Id. at 326,
332.
        Concho has not shown procedural error as the district court considered
the parties’ arguments and then provided a reasoned basis for imposing the
above-guidelines sentence. See Rita v. United States, 551 U.S. 338, 356 (2007).
In addition, the sentence was not substantively unreasonable in light of the
applicable factors. See United States v. Whitelaw, 580 F.3d 256, 265 (5th Cir.
2009). We need not consider whether error was obvious as Concho fails to show
any error in either respect. See United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011); United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
        AFFIRMED.




                                       2